39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur TREADWELL, Plaintiff Appellant,v.Dr. HARRIS;  Edward W. Murray, Director, Defendants Appellees.
No. 94-6123.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1994Decided Nov. 14, 1994.

Arthur Treadwell, Appellant Pro Se.  William Scott Johnson, CREWS & HANCOCK, Richmond, Virginia;  Karen Lynn Lebo, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Treadwell v. Harris, No. CA-93-19 (E. D. Va.  Jan. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED